— Appeal from a judgment of Supreme Court, Monroe County (Mark, J.), entered January 10, 2002, convicting defendant after a jury trial of unlawful imprisonment in the second degree and assault in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her after a jury trial of assault in the second degree (Penal Law § 120.05 [2]) and unlawful imprisonment in the second degree (§ 135.05). We reject the contention of defendant that she was convicted of an unindicted offense (see People v Bryan, 270 AD2d 875 [2000], lv denied 95 NY2d 904 [2000]; cf. People v Burns, 303 AD2d 1032 [2003]). To the extent that defendant contends that the indictment is duplicitous, that contention is not preserved for our review (see People v Jennings, 279 AD2d 284 [2001], lv denied 96 NY2d 830 [2001]; Bryan, 270 AD2d 875 [2000]; People v Swackhammer, 260 AD2d 939 [1999], lv denied 93 NY2d 1028 [1999]). We decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Contrary to the further contention of defendant, she received meaningful representation (see People v Baldi, 54 NY2d 137, 147 [1981]). Present—Pine, J.P., Hurlbutt, Kehoe, Lawton and Hayes, JJ.